Citation Nr: 0532102	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for manic depression.

3.  Entitlement to service connection for a bipolar disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for brain damage, 
including as due to a service-connected head injury.


REPRESENTATION

Appellant represented by:	Marine Corps League




WITNESSES AT HEARINGS ON APPEAL

Appellant and C.D.S.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his January 2003 personal hearing at the RO, the 
veteran testified about psychological testing he received 
through vocational rehabilitation services, and the October 
2003 Decision Review Officer's decision indicates that 
records from Vocational Rehabilitation Services were 
considered in making the determination.  However, there are 
no vocational rehabilitation records in the claims file.  

With regard to the veteran's claim of entitlement to service 
connection for PTSD, a June 2004 VA progress note indicates 
that he had a positive screen for PTSD and was currently 
being treated for PTSD.  As these records are pertinent to 
the veteran's claims for service connection and are within 
the control of VA, they should be obtained and associated 
with the claims file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

One of the provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005), 
provides that VA will obtain an examination or opinion if the 
information and competent lay or medical evidence reflects 
the existence of current disability or persistent or 
recurrent symptoms of disability that may be associated with 
military service, but the record does not contain sufficient 
medical evidence to decide the claim.  See also 38 C.F.R. 
§ 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).

The medical evidence of record indicates that the veteran has 
a current diagnosis of paranoid schizophrenia and a possible 
diagnosis of PTSD.  There is no evidence of record indicating 
current diagnoses of bipolar disorder, manic-depressive 
disorder or brain damage.  Although the veteran's service 
medical records do not show any relevant psychiatric 
diagnoses, there is evidence that, in July 1982, he suffered 
a concussion as a result of an assault and there is also 
evidence of psychiatric evaluation for inappropriate behavior 
after the head injury.  At that time the veteran was 
diagnosed with immature and antisocial personality disorders.  

Further, the Board notes that the December 2002 VA 
psychiatric examination report and subsequent May 2003 
Addendum, show only a diagnosis of paranoid schizophrenia and 
the examiner opined that it was unlikely that brain damage 
secondary to the head injury sustained in service contributed 
to the veteran's current symptoms.  However, the VA examiner 
did not provide an opinion as to whether the inappropriate 
behavior exhibited by the veteran in service may have been 
early manifestations of his currently diagnosed 
schizophrenia.  Moreover, in light of more recent treatment 
records indicating treatment for diagnosed PTSD, it is 
unclear whether the veteran has any other current psychiatric 
diagnoses that might be related to his service.  In light of 
the above, the Board is of the opinion that a VA psychiatric 
examination of the veteran would be helpful in the 
adjudication of the instant claims.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	The RO should obtain the veteran's 
vocational rehabilitation records, and 
any VA treatment records, dating from 
June 2004 to the present, and 
associate the records with the 
veteran's claims file.

2.	Thereafter, the RO should arrange for 
the veteran to undergo a VA 
psychiatric examination to determine 
the etiology of any psychiatric 
disorder found to be present.  All 
indicated studies should be performed 
and all clinical findings reported in 
detail.  Based on the medical findings 
and a review of the claims folder, the 
examiner is asked to provide a current 
psychiatric diagnosis or diagnoses, if 
appropriate.  

a.	With respect to each psychiatric 
disability found to be present, 
the examiner is requested to 
offer an opinion as to whether it 
is as likely as not (i.e., to at 
least a 50-50 degree of 
probability) that any currently 
diagnosed psychiatric disability 
is a result of the veteran's 
military service or any incident 
therein, to include the 
documented July 1982 head injury, 
or whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

b.	If schizophrenia is diagnosed, 
the examiner is requested to 
state whether it is as likely as 
not (i.e., to at least a 50-50 
degree of probability) that the 
veteran's inappropriate behavior 
documented in his service medical 
records indicates the initial 
onset of his current 
schizophrenia, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner is 
particularly requested to address 
the opinion expressed in the 
December 2002 VA examination 
report and May 2003 Addendum (to 
the effect that the Axis I 
diagnoses were paranoid 
schizophrenia and mood disorder, 
and that it was unlikely that 
brain damage secondary to head 
injury sustained in service were 
contributing factors). 

c.	If the veteran is found to have 
PTSD, the examiner is requested 
to identify the diagnostic 
criteria, including the specific 
stressor or stressors supporting 
the diagnosis. The examiner is 
requested to state if the 
diagnosis is predicated on the 
verified stressor of a physical 
assault in July 1982, as 
represented in the service 
medical records. 

d.	A complete rationale should be 
provided for all opinions 
rendered.  If the examiner is 
unable to provide the requested 
opinions, the report should so 
state.  The claims folder and a 
separate copy of this remand 
should be made available to the 
examiner for review prior to the 
examination and the examination 
report should indicate if the 
veteran's medical records were 
reviewed.

NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on this 
claim.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for paranoid 
schizophrenia, manic depression, a 
bipolar disorder, PTSD, and for brain 
damage, including as due to a service 
connected head injury.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
December 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


